Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159234                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159234
                                                                    COA: 346874
                                                                    Eaton CC: 2018-020012-FH
  HENRY ALBERT MOORE, JR.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the February 4, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Eaton Circuit Court. Sentencing
  courts must “consult the applicable guidelines range and take it into account when
  imposing a sentence” and shall “justify the sentence imposed in order to facilitate
  appellate review.” People v Lockridge, 498 Mich. 358, 392 (2015). See also People v
  Smith, 482 Mich. 292 (2008). On remand, the court shall either issue an order that
  articulates why the 49-month departure is warranted, or resentence the defendant.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2019
           a1023
                                                                               Clerk